Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 07/12/2021 have been fully considered but they are not persuasive.
The applicant argues that Nam et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Nam et al. (figures 1-4) discloses an optical display having a display region and a non-display region as claimed including wherein the first printed layer of the first printed pattern is spaced apart from the first printed layer of the second printed pattern along a direction parallel to the interface (GL and GP).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0062497).
Regarding claim 1, Nam et al. (figures 1-4) discloses an optical display having a display region and a non-display region, the optical display comprising: 
an optical display element comprising a second substrate, a first substrate facing the second substrate, a dummy region (between N_PA and PA) on the first substrate, and a metal interconnection layer on the first substrate (gate line, data line); and 
a first polarizing plate (WGL) on an upper surface of the optical display element, the first polarizing plate having a light shielding layer (GL and GP, 125) therein to conceal at least a portion of the metal interconnection layer and at least a portion of the dummy layer (N_PA),
wherein: the light shielding layer (GL and GP) comprises a plurality of printed patterns separated from each other and each printed pattern of the plurality of printed patterns comprises a first printed layer, 
the first printed layer of a first printed pattern of the plurality of printed patterns comprises a first point at an interface between the display region and the non-display region, 
the first printed layer of the first printed pattern comprises a second point at a vertex of the first printed layer that is closest to the first point, 
the first printed layer of a second printed pattern of the plurality of printed patterns adjacent to the first printed layer of the first printed pattern comprises a third point at the interface, 
the first printed layer of the second printed pattern comprises a fourth point at a vertex of the first printed layer of the second printed pattern that is closest to the third point,
wherein the first printed layer of the first printed pattern is spaced apart from the first printed layer of the second printed pattern along a direction parallel to the interface (GL and GP). 
Nam et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Nam et al. is silent regarding the first printed layer of the first printed pattern and the first printed pattern of the second printed pattern satisfy Equation 1.  Nam et al. (figures 1-4)  teaches the first printed layer of the first printed pattern and the first printed pattern of the second printed pattern satisfy Equation 1: H.ltoreq.P/2, Equation 1; wherein H is a non-zero minimum value among a distance from the interface between the display region and the non-display region to the second point and a distance from the interface between the display region and the non-display region to the fourth point, and P is a width of the dummy region (H is the width of GP or GL, and dummy region N_PA is covered by 125 and GL and black matrix BM).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance as taught by Nam et al. in order to recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 2, Nam et al. (figures 1-4) discloses wherein H is about 200 .mu.m or less (see at least paragraph 0059; 100 nm). 
Regarding claim 3, Nam et al. (figures 1-4) discloses wherein P is about 400 .mu.m or less (see at least paragraph 0059; 100 nm).
Regarding claim 4, Nam et al. (figures 1-4) discloses wherein the plurality of printed patterns satisfies Equation 2: 0.1.times.W.ltoreq.H.ltoreq.0.5.times.W, wherein W is a distance from the first point to the third point Equation 2 (0).
Regarding claim 7, Nam et al. (figures 1-4) discloses wherein the first polarizing plate comprises a polarizer and a bonding layer and a first polarizer protective film sequentially stacked on one surface of the polarizer, and wherein the light shielding layer is on one surface of the first polarizer protective film and embedded in the bonding layer.
Regarding claim 10, Nam et al. (figures 1-4) discloses wherein the first polarizing plate is at a side of the first substrate of the optical display element.
Regarding claim 17, Nam et al. (figures 1-4) discloses a second polarizing plate on a lower surface of the optical display element.
Regarding claim 18, Nam et al. (figures 1-4) discloses wherein the optical display element comprises a liquid crystal panel comprising a liquid crystal layer or a light emitting diode substrate comprising a luminous material.
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam et al. (US 2015/0062497) in view of Lee et al. (US 2014/0354923).
Regarding claim 7, Nam et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Nam et al. is silent regarding a second printed layer directly on the first printed layer. Lee et al. (figure 1) teaches wherein each of the plurality of printed patterns comprises the first printed layer and a second printed layer directly on the first printed layer, wherein the second printed layer of the first printed pattern comprises a fifth point closest to the interface between the display region and the non-display region, and wherein a shortest distance between the fifth point and the first point is 200 pm or less (0).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second printed layer as taught by Lee et al. in order to achieve a display apparatus having an improved display quality.
Regarding claim 6, Nam et al. as modified by Lee et al. teaches the claimed invention except for the shape of the printed layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the first printed layer has a regular hexagonal shape and the second printed layer has a rhombic, square, or amorphous shape, since it has been held that the configuration of the claimed shape of the opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the opening was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The applicant has not provided any criticality for the shape of the opening to be rectangular.
Regarding claim 7, Nam et al. (figures 1-4) discloses wherein the light shielding layer has a thickness of about 4 .mu.m or less (see at least paragraph 0061). 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam et al. (US 2015/0062497) in view of Nielson et al. (US 2016/0357064).
Regarding claim 11, Nam et al. discloses the limitations as shown in the rejection of claim 10 above.  However, Nam et al. is silent regarding wherein the light shielding layer comprises at least one of carbon black and a mixed pigment of silver-tin alloys. Nielson et al. (in at least paragraph 0043) teaches wherein the light shielding layer comprises at least one of carbon black and a mixed pigment of silver-tin alloys.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing layer as taught by Nielson et al. in order to achieve a display apparatus having an improved display quality.
Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam et al. (US 2015/0062497) in view of Benson et al. (US 2014/00063433).
Regarding claim 11, Nam et al. discloses the limitations as shown in the rejection of claim 10 above.  However, Nam et al. is silent regarding wherein each of the first substrate and the first polarizing plate extends beyond the second substrate. Benson et al. (figure 3) teaches wherein each of the first substrate and the first polarizing plate extends beyond the second substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing layer as taught by Benson et al. in order to protect the TFT ledge and minimizing any increases in overall thickness or reflectance.
Regarding claim 12, Nam et al. as modified by Benson et al. (figure 3) teaches wherein the first polarizing plate comprises a main body facing the first substrate and an extended portion directly connected to the main body and not facing the first substrate, and wherein the light shielding layer is in the extended portion and a portion of the main body. 
Regarding claim 13, Nam et al. as modified by Benson et al. (figure 3) teaches wherein the first substrate comprises a main body facing the second substrate and an extended portion directly connected to the main body and not facing the second substrate, and wherein the metal interconnection layer comprises a first metal interconnection layer on the main body of the first substrate and a second metal interconnection layer on the extended portion of the first substrate. 
Regarding claim 14, Nam et al. as modified by Benson et al. (figure 3) teaches wherein the dummy region is between the first metal interconnection layer and a pixel region constituting the display region of the first substrate. 
Regarding claim 15, Nam et al. as modified by Benson et al. (figure 3) teaches wherein the light shielding layer faces the first metal interconnection layer, the second metal interconnection layer, and a portion of the dummy region. 
Regarding claim 16, Nam et al. as modified by Benson et al. (figure 3) teaches wherein the light shielding layer faces the first metal interconnection layer, the second metal interconnection layer, and an entirely of the dummy region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871